DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filled 12/17/2020 has been entered. Claim 4 have been cancelled. Claims 1-3, 16 and 17 have been amended. Claims 8-15 remain withdrawn. Therefore, claims 1-3, 5-7 and 16-20 remain pending in the application. Previous 35 USC § 112 rejections have been withdrawn in light of the applicant’s amendments to the claims. However new 35 USC § 112 rejections have been introduced also as a result of the amendment.

Drawings
The drawings are objected to because:
Newly submitted replacement sheet of figure 4 includes new matter illustrations; i.e. shows the entirety of the pivot connection is coupled to said aft plate at the height less than R, while the original drawings had only part of the pivot connection being below and another part being above the height less than R.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claim 3 recites “such that no portion of said pivot connection is coupled to said aft plate at the height greater than R”; this recitation constitutes new matter since the original disclosure does not have support for this limitation. In other words there is no description in the specifications and drawings as originally submitted that supports this limitation. Applicant submitted replacement drawings for figure 4 which reflects the same new matter (shows that the entire pivot connection is coupled to said aft plate at the height less than R). However, newly submitted drawings cannot be used as support for this limitation. 

    PNG
    media_image1.png
    472
    1181
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    325
    553
    media_image2.png
    Greyscale

NOTE: Please note that different colors have been used throughout the annotated drawings in order to enhance clarity of the elements being used in the rejection. Please view the action in PAIR in order for the colors to be visible. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ream, US (4457403).
In regards to claim 16 Ream discloses:
A scissors lift vehicle (figs. 1, 2) comprising: a chassis (11, 84); a first pair of wheels (18, 18a) disposed at one end of said chassis and a second pair of steering wheels (16, 16a) disposed at an opposite end of said chassis (Col 3; LL 38-43; excerpt below), the wheels configured to roll along a travel surface and each comprising a circular profile having a radius R (figs. 1-3); a track (63) comprising an upper surface (see annotated drawings), a lower surface (see annotated drawings) and a thickness (see annotated drawings) extending therebetween, said track extending longitudinally from one end of said chassis within an opening (see annotated drawings) of said chassis at a height less than R above the travel surface; a pivot connection (see annotated drawings; a connection configured to allow something else to pivot or a 

    PNG
    media_image3.png
    455
    591
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    770
    651
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    521
    427
    media_image5.png
    Greyscale

In regards to claim 17 Ream discloses said first pair of wheels comprises independent follower wheels (18, 18a).

    PNG
    media_image6.png
    152
    604
    media_image6.png
    Greyscale

In regards to claim 18 Ream discloses said follower wheels are supported by separate axles (it is inevitable that the wheels are supported by separate axles, since referring to fig. 4, if it was one single axle that connects both wheels, it would have interfered with the sliding motion of the scissor linkage 46 within the track). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ream, US (4457403) in view of Joos, US (2006/0151252).
In regards to claim 1 Ream discloses:
A scissors lift vehicle (figs. 1, 2) comprising: a chassis (11, 84) comprising a first channel and a second channel, the first channel extending substantially parallel to the second channel (84a and 84b), each channel comprising a first forward end (left hand side fig. 1, 2) and a second aft end (right hand side fig. 1, 2), said first forward ends of each of said channels coupled together (at least via base frame 11), said second aft ends of each of said channels coupled together (at least via base frame 11); a first pair of wheels (18, 18a) disposed at one end of said chassis and a second pair of steering wheels (16, 16a) disposed at an opposite end of said chassis (Col 3; LL 38-43; excerpt below), the wheels configured to roll along a travel surface (ground) and comprising a circular profile having a radius R (fig. 1-4), each wheel within the pair of wheels spaced apart laterally with respect to the other wheel of the pair (fig. 1-3), the first pair of wheels spaced apart longitudinally from the second pair of steering wheels (fig. 1-3); a track (63) comprising an upper surface (see annotated drawings), a lower surface (see annotated drawings) and a thickness (see annotated drawings) extending therebetween, said track upper surface extending aft at a height less than R above the travel surface parallel to said pair of channels (track 63 of Ream have a C shaped channel and the lower section of the channel is what is considered equivalent to the 

    PNG
    media_image6.png
    152
    604
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    477
    491
    media_image7.png
    Greyscale


    PNG
    media_image4.png
    770
    651
    media_image4.png
    Greyscale


    PNG
    media_image8.png
    529
    629
    media_image8.png
    Greyscale

In regards to claim 1 Ream does not disclose a forward and aft plates coupling the forward and aft ends of the channels respectively. 
However, Joos teaches a forward plate 20 and an aft plate 22 parallel to said forward plate (fig. 1).
Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the forward and aft plates taught by Joos to couple the forward and aft ends of said channels together where the forward and aft plates would be orthogonal to the channels, where said plates would provide for a predictable function of enhancing the structural strength/integrity of the chassis which is a recognized advantage especially when tools, equipment and personnel are loaded onto the platform/bucket 12. The modification of the vehicle of Ream by Joos would have the pivot connection (bracket with pivot pin 51) of Ream coupled to said aft plate of Joos at least indirectly at the second aft end.  Further note 
In regards to claim 2 Ream discloses each said truck comprises: an inner support plate (see annotated drawings), an outer support plate (see annotated drawings), and a roller assembly (see annotated drawings) extending therebetween; a linkage connection (see annotated drawings) configured to couple to said distal end of a respective scissors linkage of said second pair of scissors linkages; and a track keeper (see annotated drawings) comprising a body extending from at least one of said inner support plate and said outer support plate in face-to-face proximity to said lower surface (see annotated drawings).

    PNG
    media_image9.png
    579
    490
    media_image9.png
    Greyscale


	In regards to claim 5 Ream discloses said first pair of wheels comprise follower wheels (18, 18a).

    PNG
    media_image6.png
    152
    604
    media_image6.png
    Greyscale



    PNG
    media_image10.png
    247
    717
    media_image10.png
    Greyscale

	In regards to claim 7, Ream discloses a motor for providing motive power to the wheels. Ream does not explicitly disclose said motor being a hydraulic motor. However, Examiner takes Official Notice that hydraulic motors are old and well-known in the art. A person of ordinary skill in the art at the time of the effective filing date of the current invention would have found it obvious to utilize a hydraulic motor to provide motive power to the wheels for hydraulic motors are known to deliver reliable mechanical drive at an economic cost, especially that the compartments of the vehicle of Ream already includes hydraulic reservoirs and pumps, hence the same system can be used to deliver drive tot eh wheels.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ream as applied to claim 16 above, and further in view of Beech, US (9840277).
In regards to claims 19 and 20 Ream does not disclose said second pair of steering wheels are rotated around a kingpin for steerage using a leadscrew steering 
However, Beech teaches said second pair of steering wheels (16) are rotated around a kingpin for steerage (Col 1; LL57-66; excerpt below) using a leadscrew steering linkage (82; Col 8; LL55-64; excerpt below) (Claim 19).
	
    PNG
    media_image11.png
    214
    495
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    225
    529
    media_image12.png
    Greyscale

said leadscrew steering linkage is powered by at least one of hydraulic actuator and an electric actuator (Col 8; LL62-64; excerpt above) (Claim 20).
	Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the kingpin and leadscrew protocol taught by Beech for the known advantage of kingpins which is to 
	Note that the limitations of claims 19 and 20 do not carry the priority date of 01/27/2014, since the subject matter recited in those claims are not disclosed by the application 14/164,570. Therefore, these limitations have the priority date of the filing date of this current application which is 11/06/2018 while the Beech reference has a date of at least 04/14/2015. 

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
Note that claim 3 is not in the prior art based on the amendment of claim 3, however claim 3 is subject to new matter rejection as detailed above. 

Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive because:
Applicant argues “Applicant submits herewith a Replacement Sheet for Figure 4, which illustrates the pivot connection 332 coupled to the aft plate 310 at a height less than R. Support for these amendments can be found, at least, at para. [0034] of the published application as well as in Figure 1, as originally presented, for example. Applicant therefore respectfully requests that the Examiner withdraw the current "claim interpretation" section, which indicates, as discussed, that the claim recitation of "'at a height less than R above the travel surface' is interpreted as that at least a portion of the component (track or pivot connection) is located at a height less than R above the travel surface and not the entire component...."; examiner respectfully disagrees and presents that firstly, the subject matter in claim 3 which is considered new matter as detailed in 112(a) rejection above is not supported in the original disclosure. Replacement sheet of figure 4 submitted 12/17/2020 cannot be relied upon as support. Secondly, in regards to applicant’s comments that Support for these amendments can be found, at least, at para. [0034]; examiner presents that paragraph [0034] as reproduced below only states “A pivot connection 332 is coupled to aft plate 310 at a height less than R above travel surface 106”; which does not support that the entirety of the pivot connection is coupled to said aft plate at the height less than R or “no portion of said pivot connection is coupled to said aft plate at the height greater than R"; since having an element coupled below a certain height does not mean that said element is completely located below that height. 
	
    PNG
    media_image13.png
    190
    598
    media_image13.png
    Greyscale

Applicant argues “Ream does not describe nor suggest, at least, the following recitations of independent Claim 16: a track comprising an upper surface, a lower surface and a ; thickness extending therebetween, said track extending longitudinally from one end of said chassis within an opening of said chassis at a height ; less than R above the travel surface; a pivot connection coupled to the opposite end of said chassis at ; the height less than R above the travel surface; and... a truck coupled to a distal end of each scissors linkage of said ; second pair of scissors linkages, said truck configured to engage said ; upper surface of said track at the height less than R (emphasis added)”; examiner respectfully disagrees and presents that Ream discloses: a track (63) comprising an upper surface (see annotated drawings), a lower surface (see annotated drawings) and a ; thickness extending therebetween (see annotated drawings), said track extending longitudinally from one end of said chassis within an opening (see annotated drawings) of said chassis at a height ; less than R above the travel surface (see annotated drawings); a pivot connection (see annotated drawings; shown in green below) coupled to the opposite end of said chassis at ; the height less than R above the travel surface (see annotated drawings showing at least a portion of the pivot connection at a height less than R above the travel surface); and... a truck (62) coupled to a distal end of each scissors linkage of said ; second pair of scissors linkages, said truck configured to engage said ; upper surface of said track at the height less than R.

    PNG
    media_image4.png
    770
    651
    media_image4.png
    Greyscale

    PNG
    media_image14.png
    651
    574
    media_image14.png
    Greyscale


    PNG
    media_image5.png
    521
    427
    media_image5.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634